Citation Nr: 0945757	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for temporomandibular 
joint (TMJ) disability.

2. Entitlement to a rating in excess of 10 percent for a 
lumbar spine disability.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to August 2002.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for TMJ disability and 
granted service connection for a lumbar spine disability, 
rated 10 percent, effective September 1, 2002.  In December 
2003, the Veteran underwent surgery for his low back 
disability; a May 2005 rating decision assigned a temporary 
total (100%) convalescent rating for the low back disability 
effective from December 16, 2003 (the date of his hospital 
admission) through February 28, 2004.  The rating for the low 
back disability during the period when it was rated totally 
disabling is not in dispute, and not at issue herein.  

The Veteran had also initiated appeals of the denial of 
service connection for left ear hearing loss and of the 
ratings assigned for a left knee disability and a right ankle 
disability.  A statement of the case (SOC), issued in May 
2005, encompassed all matters, i.e., the denial of service 
connection for TMJ disability and for left ear hearing loss, 
and of the ratings assigned for a low back disability, left 
knee disability, and right ankle disability.  In his July 
2005 substantive appeal, the Veteran limited his appeal to 
the matters of service connection for TMJ disability and the 
rating for his low back disability.  Accordingly, the matters 
of service connection for left ear hearing loss and of the 
ratings assigned for left knee and right ankle disabilities 
are not before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302-20.304.

The matters of service connection for TMJ disability, the 
rating for a lumbar spine disability, and TDIU are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claims.  See 38 C.F.R. § 3.159 (2009).

Regarding the Veteran's claim of service connection for TMJ 
disability, in his October 2003 notice of disagreement, he 
alleged that he has had TMJ pain ever since service when he 
was hit with a wrench while working under a truck.  He noted 
that he had to wear a bite guard at night.  In his July 2005 
substantive appeal, he stated that he has had continuous, 
random and chronic TMJ pain ever since he had dental work 
performed in service.  

The Veteran's service dental records show that in February 
1981, he complained of pain and tenderness in the pericoronal 
area of tooth 17, and that teeth #s 16 and 17 were extracted.  
In January 1989, he reported that he was having difficulty 
with his jaw locking.  On physical examination, the jaw was 
asymmetrical, with the left side of the mandible out of line 
with the right.  In February 1989, the Veteran was referred 
for a TMJ evaluation.  There was no medial malleolus 
tenderness; there was pain on palpation, greater on the 
right, with opening and lateral excursions, and which was 
absent when the jaw was in an anterior position.  The 
assessment included antero-lateral dislocated disc on the 
right side and possibly sometimes on the left.  In March 
1989, the Veteran was given a nighttime splint.  In December 
1995, the Veteran complained of pain in the extraction site 
of tooth 32; examination showed delayed healing.  Follow-up 
two days later revealed that the swelling had improved and 
the Veteran was feeling better.  In February 1997, he 
complained of throbbing sensations, not pain, in both sides 
of his cheek occlusion.  In April 1998, the Veteran 
complained that his tooth hurt; possible healing ulcer 
aggravated by toothbrush was assessed.  In May 1998, he 
complained of sensitivity to heat/cold on the right side of 
his mouth, and was fitted for a night guard.  On subsequent 
treatment, also in May 1998, it was noted that he exhibited 
symptoms of TMJ.  In February 1999, he was found to have a 
small bone sequestrum in the lower linguinal area around 
tooth 31 which was removed without anesthesia.  From July 
1999 to September 1999, he complained of a progressively 
worsening toothache.  He had similar complaints in December 
2000 and October 2001.  

The Veteran's STRs show that in March 2000, he complained of 
increased left lower jaw pain following the extraction of his 
first molar.  On physical examination, the socket was clean 
and there was some small exudate anteriorly; there was no 
surrounding erythema.  

The Veteran has not been afforded a VA examination to 
evaluate dental/oral disability, to include TMJ.  Under 
38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that credible evidence 
of continuity of symptomatology such as pain or other 
symptoms capable of lay observation is enough to satisfy the 
"low threshold" requirement that a disability "may be 
associated" with service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

As outlined above, the record shows that the Veteran had 
extensive complaints of tooth and jaw pain in service.  He 
has also complained of continuous random and chronic pain in 
his TMJ since service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (finding that a veteran may be competent to 
testify as to symptoms he experiences).  Based upon the 
foregoing, the Board finds that an examination to secure a 
medical advisory opinion is indicated.

Regarding the matter of the rating assigned for the Veteran's 
lumbar spine disability, governing regulations provide for 
separate evaluations under an appropriate diagnostic code for 
any associated objective neurologic disabilities, including, 
but not limited to, bowel or bladder impairment, when rating 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5293 (2003); 38 C.F.R. § 4.71, General 
Rating Formula, Note 1.

In the Veteran's various VA examinations, he has complained 
occasionally of neurological symptoms.  On June 2003 VA 
examination, he complained of chronic low back pain with 
tingling and numbness in his legs.  He also reported weakness 
and fatigue in his back, though he denied bowel or bladder 
dysfunction.  On March 2005 VA examination, he did not 
complain of radiation of pain on movement, and there were no 
sensory or motor deficits, or complaints of bowel 
dysfunction; a neurological examination of the peripheral 
nerves and lower extremities was normal.  However, he 
complained of bladder dysfunction, stating that he urinated 
once every two hours, day and night.  On October 2007 VA 
examination, he complained of pain radiating into his lower 
extremities.

In October 2009 written argument, the Veteran's 
representative argues that the Veteran has had bilateral 
radiculopathy both prior to and following his December 2003 
lumbar spine operation, and thus warrants a separate rating 
for such disability.  The Veteran's postservice treatment 
records and VA examinations are silent for such a diagnosis; 
however, as noted above, the Veteran has had complaints of 
neurological symptoms.  Significantly, on March 2005 VA 
examination, although the examiner performed a neurological 
examination of the peripheral nerves and lower extremities, 
he did not opine as to whether the Veteran had a bladder 
dysfunction that was associated with his lumbar spine 
disability.  As the Veteran has not been afforded a VA 
examination to evaluate any neurological symptoms of his 
service-connected lumbar spine disability, a remand for such 
examination is necessary.

The Board also notes that on March 2005 and October 2007 VA 
examinations the Veteran has complained of incapacitating 
episodes.  His representative argues that the Veteran 
warrants a higher rating based upon these self-reported 
incapacitating episodes.  It is unclear whether the Veteran 
(and his representative) are aware that an "incapacitating 
episode" is defined as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (emphasis added).  His postservice treatment 
records do not show that he was prescribed bedrest by a 
physician for his lumbar spine disability.  [Notably, any 
period of bed rest associated with his December 2003 lumbar 
spine surgery was already contemplated in the assignment of a 
temporary total (100 percent) convalescent rating for his low 
back disability, effective from December 16, 2003 through 
February 28, 2004, and is not for consideration herein.]  
Regardless, identification and corroboration of any bedrest 
episodes is necessary, and rating on that basis must be 
considered if such episodes are shown.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a request for a TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim 
for increased compensation.  In other words, if the claimant 
or the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.  453-
54.  On October 2007 VA examination, the Veteran reported 
that he had lost three jobs due to back pain.  The Board 
finds that a claim for TDIU has been reasonably raised by the 
evidence of record, and must be developed and addressed.  
38 C.F.R. § 4.16; see also October 2009 written argument by 
the Veteran's representative (raising the claim of 
entitlement to a TDIU and extraschedular consideration).  The 
Veteran's service- connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the matter must be considered.  

The Board notes that an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extraschedular rating under 
38 C.F.R. § 4.16(b), although similar, are based on different 
criteria.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due 
to the Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  See also Thun v. 
Peake, 22 Vet. App. 111 (2008).  In contrast, 38 C.F.R. 
§ 4.16(b) merely requires a determination that a particular 
veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  See VAOPGCPREC 6-96.  Here, both 
regulations should be addressed on remand, as both are 
reasonably raised by the evidence of record.  As was noted, 
the Board is not authorized to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
the proper course is to refer the matter to the Director of 
Compensation and Pension Service.

Accordingly, the case is REMANDED for the following:

1. 	Regarding the matter of 
entitlement to TDIU, the RO should send 
the Veteran a VCAA notice letter notifying 
him and his representative of what is 
necessary to substantiate such TDIU claim 
(either on a schedular or on an 
extraschedular basis).  The notice must 
explain what information or evidence the 
Veteran must provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf (and advise the 
Veteran how an effective date would be 
assigned).  The Veteran and his 
representative should have opportunity to 
respond, and the RO should arrange for any 
further development warranted based on 
their response.

2. The RO should ask the Veteran to 
identify the provider(s) of all 
postservice treatment or evaluation he has 
received for his lumbar spine disability 
(specifically including any occasion when 
bed rest was prescribed by a physician 
and/or when he received treatment for 
neurological symptoms of his lumbar spine 
disability), records of which are not 
already associated with the record, and to 
provide any releases necessary for VA to 
obtain records of any such private 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from the sources 
identified.  

3. The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the current 
severity of his service-connected lumbar 
spine disability, and specifically whether 
he has any neurological symptoms 
associated with such disability.  If any 
neurological symptoms are found, they 
should be identified and their 
nature/frequency/severity described in 
detail.  The Veteran's claims file, to 
include this remand, must be reviewed by 
the examiner in conjunction with the 
examination.  A complete medical history 
should be elicited, and any indicated 
tests and studies should be completed; the 
findings reported must include sufficient 
detail to allow for rating under all 
pertinent criteria.  The examiner must 
explain the rationale for all opinions 
given.  

4. The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the nature and 
likely etiology of his dental/oral 
disability(ies), to include TMJ.  The 
Veteran's claims file, to include this 
remand, must be reviewed by the examiner 
in conjunction with the examination.  Upon 
examination and interview of the Veteran, 
and review of pertinent medical history, 
the examiner should provide opinions 
responding to the following:

(a) What is (are) the diagnosis(es) for 
the Veteran's current dental/oral 
disability(ies)?  

(b) For each dental/oral disability 
diagnosed, please provide an opinion as to 
whether such is, at least as likely as not 
(50 percent or better probability), 
related to the Veteran's service 
(complaints and findings noted therein).

The examiner must explain the rationale 
for all opinions given.

5. The RO should then review the record, 
and readjudicate the service connection 
for TMJ disability and increased rating 
for lumbar spine disability claims in 
light of all additional evidence received.  
With the Veteran's cooperation (by 
providing necessary information and 
completing a TDIU application form) the RO 
should fully develop and address the 
matter of whether the Veteran is entitled 
to a TDIU rating.  If schedular criteria 
are found to be inadequate or if schedular 
criteria for a TDIU rating are not met, 
but the record shows the Veteran to be 
unemployable due to his service-connected 
disabilities such matters should be 
referred to the Director of Compensation 
and Pension for consideration of whether 
an extraschedular rating is warranted.  If 
the benefits sought remain denied (TDIU 
only if the Veteran files a notice of 
disagreement with the RO's initial 
determination and perfects his appeal 
after a statement of the case (SOC) is 
issued), the RO should issue an 
appropriate supplemental SOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

